Title: Cabinet Opinion on Granting a Passport, 2 April 1794
From: Cabinet
To: Washington, George


          
            [Philadelphia] 2 April 1794
          
          We are of the opinion, that a passport ought to be granted
            for a vessel under the above restrictions.
          
            Edm: Randolph
            Alex. Hamilton
          
          
            I am inclined to think the vessel ought sail not only by the permission, but in consequence of the directions of the
                President.
          
          
            Wm. Bradford
          
          
            The same opinion.
          
          
            H. Knox
          
        